 504DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFiber Glass Systems,Inc.andInternationalUnionofElectrical,Radio and Machine Workers,AFL-CIO-CLC. Cases 23-CA-8870, 23-CA-8995, 23-CA-8996, 23-CA-9050, and 23-RC-5065May 15, 1990SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn March 25, 1986, the National Labor Rela-tions Board issued a Decision, Order, and Direc-tion of Second Election in this proceeding,' inwhich it, inter alia, found that the Respondent vio-lated Section 8(a)(1) of the Act by interrogatingemployees about their union sentiments and activi-ties and by threatening employees with a freeze ofpay and benefits, and violated Section 8(a)(3) and(1) of the Act by discharging employee Raul Por-tales.2The Board held that Portales was not enti-tled to reinstatement because of certain misconduct,butwas entitled to approximately 4 months ofbackpay. On a petition for review and a cross-ap-plication for enforcement of the Board's Order, theUnited States Court of Appeals for the Fifth Cir-cuit vacated the Board's Order and remanded thecase for further proceedings consistent with thecourt's opinion.3The Board thereafter accepted the court'sremand and notified the parties that they could filestatements of position. The General Counsel andthe Respondent have filed statements of position.The Board has delegated its authority in this pro-ceeding to a three-member panel.We have carefully reviewed the record in thiscase, as well as the statements of position, and, forthe reasons discussed below, we have decided toreaffirm the Board's previous findings-now at'278 NLRB 1255.2 The Board also found that during the Union's organizational cam-paign, the Respondent violated Sec. 8(a)(1) by the following conduct:creating the impression of surveillance;threatening employees with lay-offs, discharges,and the freezing of benefits if they selected the Union astheir bargaining representative,forming a grievance committee and solic-iting grievances;prohibiting union-related discussions on nonwork time,and requiring an employee to stop wearing union insignia on the job Inaddition,the Board found that the Respondent engaged in independentlyobjectionable conduct by changing a union supporter'sworking condi-tions, by treating union supporters disparately by searching them as theyentered work, and by engaging in electioneering and prolonged conversa-tions with employees in and around the polling area during the election.In light of the violations and objectionable conduct found, the Board di-rected a second election.a 807 F 2d 461 (5th Cir. 1987). The Respondent's petition for reviewcontested only the 8(a)(1) violations cited above in the text which werefound by the Board and the limited backpay award to Portales Thecourt did not disturb the Board's findings on the uncontested violations,and the court's remand was hunted to three incidents found to be unlaw-ful interrogations and the granting of backpay to Portalesissue because of the court's vacation of the Boardorder-that three interrogations and one threatwere coercive and therefore in violation of Section8(a)(1).Further, in light of the court's opinion,which we accept as the law of the case, we shallafford the Respondent the opportunity at the com-pliance stage of this proceeding to prove that Por-taleswould not have been hired or would havebeen discharged because he provided false informa-tion on his employment application.As noted above, the court let stand the Board'sfindings on the numerous uncontested 8(a)(1) viola-tions.4 In vacating and remanding the Board's find-ings concerning the contested violations, the courtfound that the Board failed to apply the eight fac-tors for determining an unlawful interrogation setforth inBourne v.NLRB,332 F.2d 47 (2d Cir.1964), and "failed to articulate the bases for its sec-tion 8(a)(1) findings."The court set forth theBournefactors as follows:(1)thehistoryof the employer's attitudetoward its employees; (2) the type of informa-tion sought or related; (3) the company rank ofthe questioner; (4) the place and manner of theconversation; (5) the truthfulness of the em-ployee'sresponse;(6)whether the employerhad a valid purpose in obtaining the informa-tion; (7) if so, whether this purpose was com-municated to the employee; and (8) whetherthe employer assures that no reprisals will betaken if they support the union.The first interrogation put in issue by the court'sremand occurred in early November 1981 whenPlantSuperintendentHarrison called employeeCastillo into his office and asked him how theunion organizing was going. Castillo, who earlierhad been questioned about his union organizing bySupervisor Pena, untruthfully told Harrison that hedid not know what Harrison was talking about.Applying theBournefactors,we adhere to theBoard's previous finding that this interrogation vio-lated Section 8(a)(1). Harrison's questioning of Cas-tillo cannot be examined in isolation. At the time ofthis conversation, the Respondent had engaged innumerous unlawful threats and interrogations di-rected at employeesin responseto the Union's or-ganizing activities, so the firstBournefactor weighsin favor of a coercion finding. The second factor-type of information sought-is not as strong sincethe questioning here was less intrusive than at-4We have been administratively advised that the Respondent fullyremedied the uncontested 8(a)(1) violations by posting a notice and com-plying with its terms. Further, a second election was conducted and, as aresult, theUnionwas certified as the exclusive collective-bargaining rep-resentative of the unit employees on November 23, 1987298 NLRB No. 98 FIBER GLASS SYSTEMS505tempts to learn identities of union supporters anddirect questioning about union attitudes. The thirdand fourth factors, however, support our finding:Harrison was a high-level member of management,and Castillo was questioned after being summonedinto Harrison's office. Further, Castillo's untruthfulreply indicates that he was fearful of the conse-quences of admitting that he was an active partici-pant in the organizing campaign. The Respondentalready was aware of the union organizing drive,and Harrison had no valid purpose in obtaining theinformation he sought from Castillo. Finally, Harri-son did not assure Castillo that no reprisals wouldbe taken against him if he supported the Union.Thus, despite the fact that Castillo had worn unionbuttons and T-shirts to work, we conclude that inthese circumstances Harrison's questioning of himwas unlawful.The second incident presented to us on remandinvolves a conversation between employee Ramonand his immediate supervisor, Pena, about a weekbefore the election. Pena approached Ramon andasked him what his feelings were toward theUnion.Ramon stated that he believed that theUnion was just trying to help the employees obtainbetterwages and job conditions. Pena respondedthat the employees did not need a union and thatthe Company was running fine without one.As with the interrogation discussed above,Pena's questioning of Ramon occurred in the con-text of the Respondent's many unfair labor prac-tices intended to stifle the employees' union activi-ties.Although not all theBournefactors are indica-tive of coercion here, we find that the first, second,fourth,and sixth through eighth support theBoard's finding. Thus, as noted above,, the Compa-ny's historic attitude toward employees was mani-fested in its previous unfair labor practices; thiswas a direct inquiry about Ramon's union senti-ments and it was followed by the supervisor's ap-parent disapproval of Ramon's response (type of in-formation sought and manner of conversation); theinquiry served no legitimate purpose so none wasconveyed to Ramon; and Pena did not provide as-surances against reprisal for support of the Union.The final incident that we must address occurredinmid-March 1982 when Supervisor Nava talkedto his crew, including employees Granado and Ra-mirez, about the Union while they were in thelunchroom in their work department. This conver-sation entails both, one of the alleged interrogationsspecifically remanded by the court and the allegedthreat that the court's vacation of the Board'sOrder leaves in issue. The incident began whenNava unlawfully warned Granado and Ramirezthat they would be disciplined and ultimately firedif they distributed union authorization cards oncompany premises. 5 Nava then asked the two em-ployeeswhy they wanted the Union, and Navastated that he did not want any "[expletive deleted]union driving a Cadillac with his dues." Laterduring this meeting Nava told his crew that if theUnion came in and there were negotiations "therewas going to be a freeze of pay, pay raises and allthe benefits that we have." In addition to Granadoand Ramirez, there were at least four other em-ployees present when Nava made this statement.We find the interrogations of Granado and Ra-mirez unlawful under the standards set forth inBourne.For reasons stated above regarding the Re-spondent's prior unfair labor practices, the firstfactor supports a coercion finding. The contempo-raneous threats regarding firing for union solicita-tion and a wage freeze made the manner of the in-terrogation coercive (third factor); no legitimatepurpose for this questioning either existed or wasconveyed (sixth and seventh factors); and, far fromgiving assurances against reprisals, Nava's remarkswould tend to suggest that support for the Unionwould be a black mark in the eyes of the Respond-ent (eighth factor). Accordingly, we reaffirm theBoard's previous findings concerning these threeincidents of interrogation and the single threat.6Turning to the other aspect of the court'sremand, we note that the Respondent did not chal-lenge, and the court did not disturb, the Board'sfinding that employee Portales was unlawfully dis-charged in retaliation for his union activities. TheBoard's previous decision found that Portales wasnot entitled to reinstatement because approximately4 months after his discharge he pointed a pistol at afellow employee and threatened to kill him if hedid not vote for the Union. Contrary to the judge,however, who found that Portales was not entitledto reinstatement or any backpay both because hehad lied about his employment history on his jobapplication and because of the pistol incident, theBoard held that Portales was entitled to backpayfor the period from the date of his discharge to thedate of the pistol incident. In so doing, the Boardfound that the Respondent, although provided theopportunity at the hearing to demonstrate that itwould not have hired Portales but for its relianceon the false information on his application, hadfailed to do so.'The court did not disturb the Board's fording that this prohibition ofunion solicitation violated Sec 8(a)(1).sWe also reaffirm the Board's previous finding that/the interrogationsat issue were unlawful under the principles set forth inRossmore House,269 NLRB 1176 (1984), which citedBournewith approvalWe addition-ally note that in any event these four violations are merely cumulative touncontested findings and would not affect the remedy that the Board pre-viously ordered in this case 506DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe court declined to enforce the backpay orderregarding Portales because it was of the view thatthe Board had not properly reconciledthis casewith several prior Board decisions in which infer-ences were drawn that employers would not havehired certain employees had they known that theemployees had falsified their employment applica-tions.7The court remanded this case with the di-rective that the Board order further backpay pro-ceedings at which the Respondent is to be permit-ted to present evidence that it would not havehired Portales had he given a truthful employmenthistory on his application. In accordance with thecourt's opinion, we shall leave to the compliance7W. Kelly Gregory, Inc.,207 NLRB 654 (1973);National Packing Co.,147 NLRB 446 (1964), andSouthern Airways Co.,124 NLRB 749 (1959).Because we are remanding this casein accordance with the court's deci-sion,we find it unnecessaryto address in this decision the question ofwhether theseprior cases continueto haveprecedential valuestage the determination of whether the Respondentwould not have hired Portales had he been truthfulon his application.ORDERThe National Labor Relations Board reaffirmsthe Order contained in the Board's original deci-sion in this case (278 NLRB 1255) and orders thattheRespondent, Fiber Glass Systems, Inc., SanAntonio, Texas, its officers, agents, successors, andassigns,shall take the action set forth in that Orderto the extent that it has not already done so,unlessitisdetermined during a compliance proceedingthatRaul Portales is not entitled to any backpay.Accordingly, we remand this case to the RegionalDirector for Region 16 for further appropriateaction consistent with this Supplemental Decisionand Order.